Case: 09-11080     Document: 00511570834         Page: 1     Date Filed: 08/12/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 12, 2011

                                       No. 09-11080                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

JAMES MCDANIEL,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                        U.S.D.C. No. 3:08-cr-00051-L-ALL


Before JONES, Chief Judge, and DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
        The defendant, James McDaniel, was convicted of (1) managing or
controlling a drug-involved premises; (2) possessing a firearm in furtherance of
his maintenance of a drug-involved premises; (3) possessing cocaine with intent
to distribute; (4) possessing a firearm in furtherance of a drug trafficking crime;
and (5) distributing an illegal drug the use of which resulted in a person’s death.
He appeals, arguing that (1) the district court erred in rejecting his Batson
claim; (2) the district court abused its discretion denying his request for a

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-11080        Document: 00511570834          Page: 2     Date Filed: 08/12/2011



                                        No. 09-11080

mistrial after a prosecution witness gave what McDaniel argues was unfairly
prejudicial testimony; (3) the district court abused its discretion in denying his
request for a mid-trial voir dire to ask jurors about their exposure to prejudicial
news coverage of the trial; and (4) the district court abused its discretion in
refusing to instruct the jury that it had to agree unanimously on the dates on
which he possessed the cocaine and firearms.1 We AFFIRM.
                                               I.
       The district court held a two-day voir dire in order to select the jury. At
one point, the judge inquired of the entire venire whether they “had any
experience involving yourself, a member of your family, or any close friend that
relates to the use or possession of illegal drugs or narcotics.” As relevant to this
appeal, two prospective jurors, Keith Slyter, who is white, and Teresa Johnson,
who is the same race as McDaniel, black, responded in the affirmative. Later,
the prosecution asked Slyter to elaborate on his answer and Slyter stated that
his brother had gone to prison for selling narcotics, an action which Slyter
characterized as “totally idiotic.” Slyter further stated that he is “not that close
to” his brother and therefore could hear the case without being influenced by his
brother’s experience. There was no similar follow-up questioning of Johnson. The
prosecution used one of its peremptory strikes against Johnson, but did not
strike Slyter.
       Based on these events, and on the fact that the prosecution had exercised
a disproportionate number of its peremptory strikes against prospective jurors
who were black, the defense made an objection under Batson v. Kentucky, 476
U.S. 79 (1986). The judge explained, “The Supreme Court and Fifth Circuit make


       1
         McDaniel also argues that the district court erred in concluding that it was required
to sentence him to a term of imprisonment for his firearms charges that ran consecutive to his
term of imprisonment for distributing narcotics resulting in a death. However, he
acknowledges that this claim is foreclosed by United States v. London, 568 F.3d 553 (5th Cir.
2009), cert. denied 131 S. Ct. 631 (2010). Therefore, it is not addressed further in this opinion.

                                                2
   Case: 09-11080    Document: 00511570834     Page: 3   Date Filed: 08/12/2011



                                  No. 09-11080

it clear that the first part of the analysis [for such an objection is] that the
person making the challenge [must] make a prima facie case that a potential
juror is being excluded because of race. And if a prima facie case is made, then
the burden then shifts to the other side to provide a race neutral explanation.
And at the third stage, the person making the challenge must show that there
[was] purposeful discrimination.”
      Applying this framework, the judge stated that in light of defense counsel’s
argument, “I think the defense has made a prima facie case of excluding black
jurors. Forty percent of the government’s strikes were African American.
Fourteen percent of the eligible pool to constitute the twelve person jury was
African American.”
      The judge then indicated that he was proceeding to the second step of the
analysis and heard from the government. The prosecutor explained that he had
struck Teresa Johnson because “she indicated that she had a close family
member with a . . . recent drug conviction. . . . The government struck all jurors
within the strike panel . . . that indicated that they had close family members
with drug convictions.” The prosecutor then explained that Slyter was not struck
because “he was not close to his brother. . . . He indicated that he was estranged
from his brother at the time his brother was incarcerated for the drug conviction
and even went so far as to say his brother lives in Michigan. . . . That indicated
to me that was a distance - - enough distance that that would not qualify as a
close family member[,] [t]hat caused me concern.” The judge then inquired
whether the prosecutor had asked any follow-up questions of Johnson to
determine the nature of her relationship with her cousin who had been convicted
of selling drugs, and the prosecutor responded that he had not. As a result, the
judge asked, “why did you find it necessary to call Mr. Slyter forth and question
him and not do the same as to Ms. Teresa Johnson?” The prosecutor replied that
the further questioning related to Slyter’s relationship with his brother was “an

                                        3
   Case: 09-11080    Document: 00511570834      Page: 4    Date Filed: 08/12/2011



                                   No. 09-11080

afterthought.” The prosecutor had selected Slyter for additional questioning
regarding whether he was personally acquainted with one of the government’s
attorneys, and had only made additional inquiries about Slyter’s relationship
with his brother following this other questioning.
      The district court then provided the defense an opportunity to respond.
Defense counsel stated, “Ms. Johnson didn’t say anything about this family
member being close to her. . . . Nothing about Ms. Johnson’s demeanor or what
she said or the way she said it indicated to this [sic] was an issue for her or that
this was as the government has stated a close family member. . . . The
government propounded no question to [Johnson to examine this issue].”
      The court then recessed. Upon returning, the judge explained that, having
concluded that the defense had established a prima facie case, “[w]e move to the
next phase and the Court heard the explanation given by the government. . . .
After hearing [the government’s] explanation as to why the individuals in
question were stricken, the Court is satisfied that [the government] has
articulated or set forth a race neutral basis for excluding [Johnson]. As the
Supreme Court said . . . , the explanation does not have to be persuasive or
plausible, but the Court states on the record that the explanation given by [the
prosecution] is plausible, therefore, the defense’s challenge to the juror[] based
upon the Batson case is denied.”
      At trial, the prosecution presented overwhelming evidence on each count.
It introduced a videotape showing McDaniel retrieving bags of cocaine from a
safe he kept in his apartment. Numerous witnesses testified to McDaniel’s drug
trafficking and that they had seen him with firearms when they bought drugs
from him. One witness testified that Meaghan Bosch—the young woman who
the prosecution alleged had died as a result of drugs distributed by
McDaniel—was at McDaniel’s apartment and under the influence of narcotics
the night she disappeared. Another witness testified that he had seen Bosch

                                         4
   Case: 09-11080    Document: 00511570834       Page: 5   Date Filed: 08/12/2011



                                   No. 09-11080

unconscious and slumped over in McDaniel’s residence and had urged McDaniel
to let her be taken to the hospital, but that McDaniel had refused. The same
witness testified that McDaniel later admitted to him that Bosch had died. The
prosecution also presented DNA evidence indicating that McDaniel could not be
excluded as the source of DNA found on Bosch’s body, and that dog hairs found
on a blanket found wrapped around Bosch’s body matched dog hairs found in
McDaniel’s apartment.
      At one point, the defense moved for a mistrial in light of testimony
presented by the prosecution that carried sexual connotations, presenting a risk
of unfair prejudice. Prior to trial, the prosecution had indicated that it intended
to present evidence “regarding [McDaniel’s] alleged sexual assault of 12 young
women,” in addition to evidence suggesting that McDaniel had sexually
assaulted Bosch. The district court held this evidence inadmissible under
Federal Rule of Evidence 403 because the risk of unfair prejudice from the
evidence substantially outweighed its probative value. The judge stated that “I
expect there will be testimony concerning statements about drug use or what
was going on . . . , but let me make it unequivocally clear, any witness who
comes, I do not want that witness talking about any alleged rapes.” Nonetheless,
as the trial progressed, the judge felt the need to reprimand the prosecution for
“slip up after slip up after slip up” in eliciting testimony that, at the very least,
implied that McDaniel had had sexual contact with Bosch. This included
testimony from one witness that she was afraid of McDaniel because she was a
“single white female,” and an expert’s testimony about a DNA sample taken from
the “crotch” of McDaniel’s shorts. Finally, Tiffany White, a former employee in
McDaniel’s illegal operations, testified that McDaniel possessed “GHB.” The
prosecutor then asked, “What do you understand GHB to be?” and White
responded, “A date rape drug.” Following this statement, defense counsel moved



                                         5
   Case: 09-11080      Document: 00511570834     Page: 6   Date Filed: 08/12/2011



                                   No. 09-11080

for a mistrial. The judge held a bench conference and admonished the
prosecutors, but denied the motion.
      Also during the trial, the Dallas Morning News published several articles
on the front page of its metro section containing information that was prejudicial
to McDaniel. Those articles revealed the allegation that McDaniel had sexually
assaulted 12 women, and also revealed that he had previously spent 22 years in
prison for murdering a former police officer.
      Recognizing that the media would report on the trial, the district judge
had taken numerous steps to prevent this coverage from influencing the jury.
During voir dire, the judge indicated that he had “instructed that the TV be
turned off in the jury room and also any newspaper or other media type material
be removed from the jury room.” At the end of the first day of voir dire, he
informed the prospective jurors: “You are instructed that you are not to read,
listen to, or watch any media accounts about this trial. If something comes on
TV, you are not to watch it. If there is something in the paper, once you start
reading something in the paper and you find out about this trial, you are not to
read that matter. . . . Do not talk to the media about the case. In fact, do not even
talk to coworkers about the case. Do not talk to your spouse or friends.”
      At the start of the trial on May 27, the judge gave the jury a lengthier
instruction stating:
            [D]o not read or listen to anything touching on this case in any
      way. If anyone tries to talk to you about this case, bring it to the
      Court’s attention promptly and the way you do that is to contact . . .
      Court security officers and that person in turn will contact me.
             It is very important that you not listen to, read, or watch any
      accounts of this case. As I stated before, you took an oath to decide
      this case based upon the evidence that is presented here during the
      course of this trial. And it is very important that you follow that
      oath. Keep in mind the media accounts and other accounts you may
      read do not show the entire picture. You are here. You see the entire
      case from beginning to end and you are in the best position to assess

                                         6
   Case: 09-11080    Document: 00511570834       Page: 7   Date Filed: 08/12/2011



                                   No. 09-11080

      the evidence. So there is no need to go to any other source as to what
      is taking place in this trial.
           . . . [D]o not try to do any research or make any investigation
      about the case on your own. Once again, everything you need to
      know about this case will be presented during the course of this trial
      in the way of evidence either oral testimony or exhibits and
      documents.
At the end of the next day, May 28, the judge stated: “Remember my earlier
discussion. . . . Do not watch, listen to or read any media accounts about the case
if there are any. Do not let anybody discuss the case with you.” On June 1, the
judge again issued a similar instruction. He did the same at the close of the next
day’s testimony. The judge again gave a similar instruction at the close of the
evidentiary phase of the trial on June 4.
      Nonetheless, at times, the judge expressed skepticism that his instructions
were being followed. At a bench conference the judge stated: “We have to hope
- - although I don’t believe that the jury doesn’t read [the paper] - - but I have no
proof of that.” Moreover, near the close of evidence, the judge requested that the
defense make its Rule 29 motion for judgment of acquittal “in chambers because
everything that you say is going to be in the paper and the Court’s ruling will be
in the paper also. I don’t think that is something the jury needs to hear . . . .”
      On the second-to-last day of the evidentiary phase, following the
prosecution’s DNA expert’s statement that DNA was found on the “crotch” of
McDaniel’s shorts, defense counsel asked “the Court [to] ask individual jurors
if they read today’s or other news accounts about the trial.” The court did not
immediately rule on the motion and defense counsel renewed it the next day, at
which point the motion was denied.
      The judge stated:
            The law is that jurors are presumed to follow the Court’s
      instructions. That is, they are presumed to adhere to them and
      abide by them. Unless there is some type of evidence that I get to


                                         7
  Case: 09-11080    Document: 00511570834       Page: 8   Date Filed: 08/12/2011



                                  No. 09-11080

      the contrary I do not believe there is any reason for me to
      individually talk to the jurors at this time. This is a high profile
      case. There are all types. There are high profile cases, and I find for
      the most part that once a person becomes a juror, at least in my
      experience, they do attempt to follow the court’s instructions.
            As I stated before, I have talked to every juror after a trial
      whether civil or criminal, and on several of those occasions, they
      have told me we were wondering about this, but you instructed us
      judge not to consider this, and we didn’t take it into account. But we
      are human, but we did follow your instructions.
      Finally, immediately prior to closing arguments, the district court
announced that it would strike from its jury instruction on count 3—charging
McDaniel with possessing cocaine with the intent to distribute—a statement
that “for you to find Defendant McDaniel guilty you must unanimously agree on
the occasion that he committed the offense.” The court explained that this
language was superfluous in light of the other instructions it planned on giving
to the jury. Indeed, the court instructed the jury that “The government does not
have to prove that the crimes were committed on [the] exact date [listed in the
Indictment], so long as it proves beyond a reasonable doubt that Defendant
McDaniel committed the crimes on a date reasonably near the date stated in the
Indictment.” (emphasis added). Moreover, the court informed the jury that “Your
verdict must be unanimous.” Nonetheless, the defense objected to the omission
from the instruction on count 3 of the language that the verdict must be
unanimous, and the court overruled the objection.
      The jury found McDaniel guilty on all counts. The district court sentenced
McDaniel to life imprisonment on count five—selling drugs the use of which
resulted in Bosch’s death—and an additional thirty years related to the other
charges.




                                        8
   Case: 09-11080    Document: 00511570834      Page: 9   Date Filed: 08/12/2011



                                  No. 09-11080

                                       II.
Batson Issue
      McDaniel argues that the district court erred in denying his Batson
challenge regarding the prosecution’s strike of prospective juror Johnson because
(1) the district court failed to carry out the third step of the Batson analysis,
failing to rule on whether the strike of prospective juror Johnson was racially
motivated, and (2) even if the court did rule upon this issue, the record
demonstrates that the strike was racially motivated and thereby violated
Batson.
      “[I]t is a fixed part of our constitutional landscape that ‘[t]he use of
peremptory challenges to strike venire-persons based on their race violates the
equal protection component of the Due Process clause of the Fifth Amendment.’”
United States v. Williamson, 533 F.3d 269, 274 (5th Cir. 2008) (quoting United
States v. Montgomery, 210 F.3d 446, 453 (5th Cir. 2000)). “Batson v. Kentucky
establishes a three-pronged inquiry to determine whether a peremptory
challenge was based on race: ‘First, a defendant must make a prima facie
showing that a peremptory challenge has been exercised on the basis of race[;
s]econd, if that showing has been made, the prosecution must offer a
race-neutral basis for striking the juror in question[; and t]hird, in light of the
parties’ submissions, the trial court must determine whether the defendant has
shown purposeful discrimination.’” Id. (alterations in original) (quoting Snyder
v. Louisiana, 552 U.S. 472, 476-77 (2008)).
      “We review the district court’s conclusion on whether the peremptory
strikes were racially motivated for clear error.” Id. (quoting United States v.
Williams, 264 F.3d 561, 571 (5th Cir. 2001)) (internal quotation marks omitted).
This circuit and the Eighth Circuit have also recognized that a district court may
make “implicit” findings while performing the Batson analysis. See Stevens v.
Epps, 618 F.3d 489, 499 (5th Cir. 2010) (noting that trial courts sometimes make

                                        9
  Case: 09-11080    Document: 00511570834       Page: 10   Date Filed: 08/12/2011



                                  No. 09-11080

“implicit[]” findings when carrying out the Batson analysis); U.S. Xpress Enter.,
Inc. v. J.B. Hunt Transp., Inc., 320 F.3d 809, 814 (8th Cir. 2003) (concluding that
the district court did not err in performing the Batson analysis because
“[a]lthough the trial court did not articulate for the record that Bush proved
purposeful racial discrimination, we are convinced such a determination was
necessarily made”); United States v. Hughes, 50 F.3d 1033, 1995 WL 136200, at
*2 (5th Cir. Mar. 9, 1995) (unpublished table opinion) (noting that a trial court
could make “implicit” findings supporting a Batson analysis). Therefore, a
district court will not be reversed for failing to explicitly detail its findings at
each step in the Batson analysis, if we are convinced that the necessary
determinations were “implicitly” made.
      Based on the record recounted above, we conclude that the district court
proceeded through each step of the Batson analysis, explicitly ruling on the first
two steps and implicitly passing on the third. As explained above, at the start of
the hearing on the defense’s motion, the judge explicitly laid out the proper
three-step Batson inquiry. He then undertook the first two steps in
order—finding that the defense had established a prima facie case, then
inquiring of the prosecutor why he had struck prospective juror Johnson and not
prospective juror Slyter, and concluding that the prosecutor’s explanation for
this facially disparate treatment was plausible. The judge also provided defense
counsel an opportunity to respond to the prosecutor’s explanation, indicating
that he was considering the third step of the Batson analysis. Further, after both
parties’ submissions, the court recessed, providing the judge time to weigh the
arguments and evidence. After returning, the judge explained that because he
found the prosecution’s explanation for the strike plausible, the motion was
denied. While the judge did not specifically state the conclusion that the
prosecution’s strike was not racially motivated, we conclude that on this record



                                        10
  Case: 09-11080    Document: 00511570834     Page: 11    Date Filed: 08/12/2011



                                 No. 09-11080

that the judge implicitly made such a finding and therefore it did not
procedurally err in performing the Batson analysis.
      Because we conclude that the district court implicitly found that the strike
of prospective juror Johnson was not purposefully discriminatory, McDaniel
must show that this finding was clearly erroneous in order to prevail in his
Batson challenge. Williamson, 533 F.3d at 274. He argues that the strike was
necessarily discriminatory because the prosecutor’s proffered reason for striking
prospective juror Johnson, a black person—that she indicated she had friends
or family who had been convicted of drug-related offenses—was also true of
prospective juror Slyter, a white person, who the prosecutor did not strike. He
further argues that the prosecutor treated Johnson and Slyter disparately by
giving Slyter, but not Johnson, a chance to explain away his family tie to
someone with a drug conviction. However, McDaniel points to nothing in the
record that undermines the district court’s implicit finding that—as the
prosecutor stated—any disparate treatment between prospective jurors Johnson
and Slyter was a product of happenstance, rather than purposeful
discrimination: namely, that the prosecutor asked Slyter follow-up questions
about his brother as an “afterthought” to unrelated questioning. We therefore
conclude that McDaniel has failed to show that the district court clearly erred
in finding that the strike was not purposefully discriminatory.
Denial of Motion for Mistrial
      McDaniel argues that the district court erred in denying his motion for a
mistrial after the prosecution elicited testimony that McDaniel possessed a “date
rape drug,” thereby implying that McDaniel was a rapist.
      “When improper evidence is introduced to the jury but a defendant’s
subsequent motion for mistrial is denied, we review the denial for abuse of
discretion and, if we find error, we apply harmless error review.” United States
v. Lucas, 516 F.3d 316, 345 (5th Cir. 2008) (citing United States v. Valles, 484

                                       11
  Case: 09-11080     Document: 00511570834      Page: 12   Date Filed: 08/12/2011



                                   No. 09-11080

F.3d 745, 756 (5th Cir. 2007)). Without deciding whether improper evidence was
introduced or whether the district court abused its discretion in denying the
motion for a mistrial, we conclude that any error was harmless and therefore
affirm on this issue. As stated above, the evidence against McDaniel was
overwhelming. It included a videotape of him possessing drugs at his residence,
the testimony of multiple witnesses that McDaniel sold drugs and possessed
firearms while he was distributing drugs, and the testimony of a witness that
Bosch was at McDaniel’s residence under the influence of narcotics the night
that she went missing. Another witness also testified that he had informed
McDaniel that Bosch needed medical attention, but that McDaniel had refused
to allow her to receive treatment. Forensic evidence further linked a blanket
found wrapped around Bosch’s corpse to McDaniel’s residence. Therefore, we
conclude that even if the testimony regarding McDaniel’s possession of a “date
rape drug” was improperly elicited and unfairly prejudiced the jury against
McDaniel, it was a harmless error.
Denial of Mid-Trial Voir Dire
        McDaniel argues that the district judge erred in refusing to conduct a mid-
trial voir dire to determine whether the jury had been exposed to and influenced
by potentially unfairly prejudicial coverage of the case by the Dallas Morning
News.
        “The trial judge has broad discretion in ruling on the issue of prejudice
resulting from a jury’s exposure to news articles concerning a trial.” United
States v. Aragon, 962 F.2d 439, 443 (5th Cir. 1992). “[I]t is for the trial judge to
decide at the threshold whether news accounts are actually prejudicial; whether
the jurors were probably exposed to the publicity; and whether jurors would be
sufficiently influenced by bench instructions alone to disregard the publicity.”
Id. (quoting Gordon v. United States, 438 F.2d 858, 873 (5th Cir. 1971)) (internal
quotation marks omitted). Therefore, “[t]he standard for review of the exercise

                                         12
  Case: 09-11080       Document: 00511570834     Page: 13    Date Filed: 08/12/2011



                                    No. 09-11080

of the district court’s discretion in a case such as this is abuse of that discretion.”
Id. “[A] critical factor in weighing the probability that the jury was exposed to
the prejudicial publicity is the procedure adopted by the district judge to shield
the jury from the publicity. The cases place great emphasis on the particular
instructions given to the jury by the trial judge to minimize or eliminate the
danger of jury contamination by prejudicial publicity. For instance, we declined
to reverse convictions due to midtrial publicity in [United States v.] Faulkner, 17
F.3d [745,] 764 [(5th Cir. 1994)], in part because the judge gave preliminary jury
instructions regarding the need to avoid press reports which were ‘unusually
lengthy and emphatic,’ rather than ‘boilerplate or casual recitations of standard
jury instructions.’” United States v. Bermea, 30 F.3d 1539, 1558-59 (5th Cir.
1994); see also United States v. Harrelson, 754 F.2d 1153, 1164 (5th Cir. 1985)
(“Our painstaking examination of the entire record and the trial court’s repeated
instructions convinces us that the jury was effectively shielded from
contamination by publicity during the trial.”).
      Here, while the district judge clearly believed that the news coverage was
prejudicial, it was within his discretion to conclude that a mid-trial voir dire was
unnecessary because his instructions were sufficient to prevent the jury from
being influenced by that coverage. He gave lengthy and repeated instructions
informing the jury that they were not to read any news coverage of the case.
Moreover, the judge took proactive steps to reduce the likelihood that the jury
would be exposed to such stories, removing media from the jury room even before
the trial started. Therefore, the judge did not abuse his discretion in denying
mid-trial voir dire.
      McDaniel highlights the two parenthetical remarks the judge made,
seeming to suggest that he believed the jury had been or would be exposed to the
Dallas Morning News stories—one stating that the judge hoped but did not
believe “that the jury doesn’t read [the paper],” and another indicating that the

                                          13
  Case: 09-11080    Document: 00511570834       Page: 14   Date Filed: 08/12/2011



                                  No. 09-11080

Rule 29 motion for judgment of acquittal should be made in chambers so that it
would not be reprinted into the papers and thus be read by the jury. However,
in denying the motion for mid-trial voir dire, the judge concluded that there was
no evidence the jury had been exposed to the Dallas Morning News stories and
stated that in his experience jurors do “attempt to follow a court’s instructions.”
In this manner, the judge clearly and specifically determined that, although
some jurors might have been exposed to the prejudicial coverage, he believed
that his instructions were effective to prevent the jury’s deliberations from being
affected. Neither McDaniel nor the record provides us with any reason to
question the district court’s conclusion.
      McDaniel also points to this court’s decision in Aragon, in which a panel
wrote that “[i]n the absence of a poll, it is impossible to determine whether the
jurors were actually exposed to the article.” 962 F.2d at 445. The Aragon panel
continued that “indulging in such speculations,” id., was improper and therefore
“the district court abused its discretion in failing to undertake adequate inquiry
into whether the alleged tainting incident occurred and whether it was
prejudicial,” id. at 447. However, in Aragon, the district court “failed to make its
own independent determination as to” the possibly prejudicial newspaper
coverage’s “alleged intrusion upon jury impartiality.” Id. Moreover, the Aragon
panel did not indicate that the district court provided any special instructions
to the jury regarding prejudicial media coverage, stating only that “general
newspaper reading was allowed under instructions to the jury, although the jury
was told not to read about the trial.” Id. These facts distinguish Aragon from the
instant case, in which the district court clearly took the concern of prejudicial
news coverage seriously and gave multiple emphatic instructions attempting to
affirmatively prevent that coverage from infecting the jury’s deliberations. Based
on the instant record, unlike in Aragon, we cannot say that the district court
abused its discretion in denying mid-trial voir dire.

                                        14
  Case: 09-11080      Document: 00511570834         Page: 15    Date Filed: 08/12/2011



                                     No. 09-11080

Denial of Unanimity Instruction
       Finally, McDaniel argues that the district court erred in refusing to
instruct the jury that it had to unanimously agree on the dates on which
McDaniel possessed narcotics and firearms in order to convict him of possession
with intent to distribute and the two firearm possession offenses.2
       “[W]e review ‘all challenges to, and refusals to give, jury instructions for
abuse of discretion.’” United States v. Davis, 609 F.3d 663, 689 (5th Cir. 2010)
(quoting United States v. Webster, 162 F.3d 308, 321-22 (5th Cir. 1998)). “A
refusal to give a requested instruction constitutes reversible error only if the
proposed instruction (1) is substantially correct, (2) is not substantively covered
in the jury charge, and (3) pertains to an important issue in the trial, such that
failure to give it seriously impairs the presentation of an effective defense.” Id.
(quoting Webster, 162 F.3d at 321-22) (internal quotation marks omitted). Here,
we conclude that McDaniel has failed to establish the second element, that the
unanimity instruction he requested was not substantially covered elsewhere in
the jury charge. The court instructed the jury that when the prosecution alleged
that a crime occurred on a specific date, an element of that offense was that the
prosecution had to establish that the crime occurred on “a date reasonably near
the date stated in the Indictment.” (emphasis added). Moreover, it informed the
jury that “[y]our verdict must be unanimous.” Therefore, we conclude that the
district court did not abuse its discretion in refusing to give the requested
instruction.




      2
        McDaniel acknowledges that he did not preserve some of these arguments below.
Because we conclude that McDaniel’s claims lack merit under the standard of review for
preserved errors, we need not differentiate the claims that he preserved from those that he
waived.

                                            15
 Case: 09-11080   Document: 00511570834   Page: 16   Date Filed: 08/12/2011



                              No. 09-11080

                                  III.
    For the foregoing reasons, the defendant’s convictions and sentences
are AFFIRMED.




                                   16